Entered: March 20th, 2019
                              Case 19-11019    Doc 26      Filed 03/20/19      Page 1 of 2
Signed: March 19th, 2019

SO ORDERED
For the reasons set forth on the record at a hearing held on March 18, 2019.




                                       UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF MARYLAND


         In re:                                                )       Chapter 13
                                                               )
         CARLA DONNA DESILVA-MCPHUN,                           )       Case No. 19-11019-TJC
                                                               )
                            Debtor.                            )
                                                               )
         MATTHEW MCDONALD and                                  )
         MCDHOLDINGS, LLC,                                     )
                                                               )
                            Movants,                           )
                                                               )
         v.                                                    )       CONTESTED MATTER
                                                               )
         CARLA DONNA DESILVA-MCPHUN,                           )
                                                               )
                            Respondent.                        )
                                                               )

               ORDER GRANTING MATTHEW MCDONALD AND MCDHOLDINGS, LLC’S
                      MOTION FOR RELIEF FROM THE AUTOMATIC STAY

                   On February 22, 2019, Movants Matthew McDonald and McDHoldings, LLC filed a

         Motion for Relief from the Automatic Stay (“Motion”) [Dkt. 18]. The deadline for Debtor Carla

         Donna DeSilva-McPhun (“Debtor”) to respond to the Motion was March 8, 2019. Debtor has

         failed to file any response to the Motion. The Motion is therefore deemed unopposed. Upon

         consideration of Movants’ unopposed Motion, it is hereby
                    Case 19-11019      Doc 26    Filed 03/20/19    Page 2 of 2



          ORDERED that the Motion is granted and the automatic stay is hereby lifted with respect

to Movants’ lawsuit against Debtor pending in the Eastern District of Virginia, Civ. No 1:18-cv-

00697 (“Lawsuit”), and it is further

          ORDERED that Movants may prosecute the Lawsuit through the entry of a judgment,

and it is further

          ORDERED that pursuant to Rule 4001(a)(3), the effectiveness of this Order shall not be

stayed.

          It is so ORDERED.



                                        END OF ORDER




                                                 2
